cise 1:20-cv-00647-RJJ-RSK ECF No.1, PagelD.1 Filed 07/16/20 Page 1 of 42

TN THE UNITED STHTES DISTRICT COURT

 

WESTERN DISTRICT OF MICHIGAN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FILED
July 16, 2020 11:08 AM eae
CnelsTordee Aevrel MAY SHA seo BEE Son
(AKA. Robe Hees ) py. _mke_ scanneoey: NW, 7-16
1:20-cv-647 ea
EUAINTIFE Say. arene Maghetrateiuage
“IGAUNST - CIVIL RIGHTS
‘ COMPLAINT.
THE CUTY OF GRAND KAFUOS,
RETECTIVE Ton SCHMER, OT
|\ECTIVE CHAD PRESTON OF THE DEMAND Foe JURY Mtbbidile
GRAND KApIOS Police DET, TRIAL
Jods AN) Jane Does Gueand |
RAPS MICHIGAN EPIPLOYEES,,

 

LULS JUARSHAL SEM OR TALPERCTIOR

 

JESSE LAKE, ANb To Doe

 

FEDERAL EMPLOYEES,

 

 

 

DEFENDANTS.

 

 

 

 

 

 

 

 

 

 

 
CAse 1:20-cv-00647-RJJ-RSK ECF No.1, PagelD.2 Filed 07/16/20 Page 2 of 42

 

Plawiti tr Char Sophie fayton May Shaw (aKa

 

Robert Hegan) Put occedivig Lo , brings Shis Cave

 

rights action puts saat fo Y2 USC EF 1993 and

 

 

Evens v. Udaknowed Apents, los US. 566, Fecteral
and State Corwviori law, Lp “ectress Cee Violators

 

of Cus Fourth, Fi Eth, SLA , and Feurteertths

 

Amendment Rights iivwder The lho) fed States Coristrti-

 

T10n1, arid alleges aS follows iipon peérsorjal Krewe

 

and Where antral Lelow, Lor pyiforvrah oe ed

 

belief:

 

 

PRELIMINARY STATEMENT.

 

 

L Fraint Christopher Lauston! Max ~ Shad was wurr-

 

justly targeted by the New York Police Department

 

( Ln Ved “) sacl MiPbeyre cl Severe lapirles Qs a result

 

Of two tuilawéul arrests tliat ati aieceK Ww the

 

Simmer OF LOly, Waith were loft; Liltimeately Ms -

 

pissed. Addetionally, the NYPD officers conspired wit

 

 

both the Cai . kapids folice. Ocpurtment ChREDY

 

arid the US Marshals Service of phe Western
District of Michigan CUS. Marshals ") to verhacetitlley

 

Yold over * 100, 000 OF Flaints fFS LUTE for Wer

 

even Meviths without a Wastartt, Pesbade Cause,

 

or _Oofber Legal Pe fist tcattenl, Subsequently, federal

 

oy
agents: tian? So Violate Darr bb Swe prvtess

 

notice Fights and Stxths Amendmert- Fight fo Se

 

 

 

 

i

 
Case 1:20-cv-00647-RJJ-RSK ECF No.1, PagelD.3 Filed 07/16/20 Page 3 of 42

 

 

represertted by aw attorney of Planttt£§ Choe.

 

Z , Tastead of the NY¥PO returning FlairtfFs

 

7
LOSSESSIONS at the Conclusions of the two lew york

 

tie J CASES, the MYA) held * 105, (45.51 OF phe

 

 

Haut ft S invoteceh Curre Hed lacking Ltofeble CAUSE
or legal justification! Ot He reguest of the ERPO

 

and fase Mdichuigars LLS, Marshals, LILO pakselt/

 

Claimed the ee old “Mgt be" related fp. Ge Jen ws

 

investigations Shar begar In Decernber of 2015 anid

 

endect February (§, "20lb in. the. Western Listrict-

 

OF Michigarn. t Sibieaiieen 7_ The MYFLD Leland held

 

Shils OC, bissonm Y at She behest of the GiRFO a abd 65.

 

NWVWS, tals, denying Llaintttitl /us due process Lights:

 

Alone. of Oe gulernment entities ever~ dadtvtiaee the.

 

 

anti of the Feast for- He Seizure or- gave Aust arr
opportunrty to Contest [t

 

 

3, Throughout the ¢conre time Plawrtttf Wds

 

Sf
fighting Criminal Charges lal fleio York, cnyaloyees

 

of ta GRD and Us. Marshals repeated ly and

 

 

 

. The indicrmMent and investigator ain -ne western District oF Michigan)
WAS evertudlly Superteded and Went back +o the Summer of

 

Zol4 and tndéd Eéioruary 19; Z201w- The indicrment did not wictude
any events +nadt Occurred June 15, 2Z0iIv or August io, Zot in

 

New York.

 

~ aig

 

 

 

 

 
se 1:20-cv-00647-RJJ-RSK ECF No.1, PagelD.4 Filed 07/16/20 Page 4 of 42

 

COrnsis teatly Corntaated the NYPD to vegies? SLhiat WY)

 

Cortmnue fp hold FlaurttF§ Currency), Ver ely eatering

 

17
into a Conspiracy With the MFO =i unlauPrethy Serge

 

a
Llaurtitt § Freperty. The Cx anspuacy erided on Xt -

 

Ober 27, 27, pees She US. aaa te finally

 

iiktiine a a, Warrant for Sfle. JSerzure, The

 

binirant bas (Ssuea % ge LEBSECL Pople ln pthre

 

Westen District of Michigan addmited that fhey

 

Collld not find a suhobtend Weius" 7p Ste the *M¥

 

Crrvunal Cases Fo the Western District OF Michigan's

 

Lederal wwestigation and Sulseguertt tidlictment; Cer

 

VY
att er jpfhie Warratt, federal agents ContintleA Te

 

Violate lait FES sires RtOEES. “rights Lis radweg Lp

 

foro vide. flawtiff Wha notice of lien S eyo Det:

 

‘Crean #S. iS Marshals and G4RPD lntrimged Ont

 

AlauttiféS Sith Amendment right Li dizemin DUS.

 

7
Own Coiusel. Ch tinlawtully Jel2ng law tt ES

 

Currency ete at Probable Cause, Lure

 

Plant PES ahi li Ly to retain J a: Cech

 

Cf eCTHIVE Counsel that rat have beer €xpensive,

 

hut le Ver hieless, Lgild Linwe Suk fr0ler2 tly Fauight-

 

for Planti?¥é, 1a trial, avid agaist the buterat

 

Widictment:

 

/

 

4 Zn a unrelated $ (763 Civil action Agaus

 

The Clty bE Kew York anol Polia bF fitters: ob-fbt

 

ALYPD, “oliscoovery as Wei as a Laternatl Affurs busaw

 

 

—4-

 

 

 
se 1:20-cv-00647-RJJ-RSK ECF No.1, PagelD.5 Filed 07/16/20 Page 5 of 42

 

(ZAE) in veshgartion exposed the detendants fran

 

She. GxRPL Yk Yhe US Marstaale lanree- attempts

 

and Conversatioms To violete Plaintifhs Clue LUD UES

 

righes, and JSelze Plaintiffs Curren, Disco vera

 

and TAB Aocumetts Clearly, Nae: Hit

 

au delendards menhoned loarheyi fradl tne Conmn

 

plan tr Sthame: Fo Juize Plantif hs Curreviey LL/ fA -

 

Dt Llaintt fh Kraulelge.

 

 

5.  Plauwthth ynvtally Sought te remit WAS

 

 

4 o S
harms, hut now looks Fo the Court as his firel,
Yealishe. pcospect of retaining relict.

 

 

 

JUNIiSDICTION AND VENUE

 

 

 

@. This Qthon arises under the Fourth, Fifth,
Snth, and Fourteenth Amendments To the Lntted

 

Vhtes Constitution , 42 USC E1993 and Bivens %.

 

Sx Lhrknown Jilin Agents, YOF US. BEB C97), aid

 

Federal law.

 

 

7. Subject rnatter jurisdiction 1S Cornterred by Z8

 

USC. $§& 1331 and (3431).

 

 

8, Thus Court has General personal ® naka

 

over Pre City, &RPD Venyolosiees, and other City

 

 

 

-5-

 

 
Ase 1:20-cv-00647-RJJ-RSK ECF No.1, PagelD.6 Filed 07/16/20 Page 6 of 42

 

ocak etenidants,, Liluding US. Marshal Aetenday

 

beeaube, Lior) itorwalon dunt belek al) Ml CrRPL

 

and US Marshal debendant: are. damiciled adlar

 

eryploed 1 Go. State of Michigak. ail 217 tbe, Lhest-

 

Len D oteiae-

 

 

PARTIES

 

 

Q PlawtifE Ch stopher May —Yaid was a Citizert

 

Of Gand Rapids, Michigan, curtertlly aonuatleh

 

(- Te emporarid) lt “[érre ay ween 444 tbe Pime The

 

ielevant- vent: bcturred, Daunte Was (7 phew York.

 

 

10. Qelendant Crty/ OF Crrand Kapids (the ‘CITY “)

 

S
LS & Mune; pal catty oroanizedt arid CXISHENG Uwider

 

the [laws of: She bee as Michigar.. THe City Jas

 

EStab lished atria rhairrtaiwis nate E7RPL as 2 Constitierri

 

department or ageriey. At all times relevant hereto,

 

 

She City, athe Wurouigle the GPL, Was responsible.

 

for Phe follies, fractice, LUO USIOM , implementation
QwiA Conduct my all QLPD aoktion and was responstbl

 

tor the agoudtment, Prag, Si ULVISIOM. and Coprrdiucr-

 

ie *
OF all LED PLS: one! Lieluding phe Letendartts,

 

reterenttd etal,

 

 

MW. At all relevant times, GRP) Lefectwe

 

 

Jon. Schafer _loas a etecnve in the KPO, acting

 

-6-

 

 

 
se 1:20-cv-00647-RJJ-RSK ECF No.1, PagelD.7 Filed 07/16/20 Page 7 of 42

 

inthe Capacity OF agent, JSorvartt and copoloyee: of

 

Corand kapits, oF et ied Wirt pha Senge OF Pls PMY ERT

 

 

QS. Such . He is Sued in bus official apd Shisha
Copnctttes.. ,

 

 

JZ. At all relevarrt times, Gxk PO Defectwe Clah

 

Preston nas a detective it the Exo, aching in phe Cys:

 

chy, OF agent, Servant and cayployee ee Citas kapoids,

 

aid wp Ww Stace of bus emyleyment aS Lucha. He.

 

1s Suéd in his offielal avid sehr. ¢ CamMaHes.

 

 

13. At all relevant Times, Lipon witgvmatitn atik

 

helet, Tohn Loe sae ae Sivdaees (Erb) Were

 

ating in Hu CaLanlty. OL agents, Servants, GAd Cra-

 

jpalogies ge Pahersiel Ripids or Or Michigan Stile, and Litthur

 

thy Slyse of Yrlir eimplayment as On pahe., They ate. Sled

 

i Sher Wdividuak and “stele Capacthes (ahen revealed

 

 

cluring discovery).
C/ S

 

A. At all relevant times, US, Marshal Senor

 

Lnspector Jesse Lake nas a lus Matshal in the

 

Ll. $ Marshak ferviee tor the Western Listrict oF

 

Michigan Legariment LF TNSHE , actiig lia the Casoa-

 

Gl 1 on Agent, Servant and employee ae She IL pce f

 

—pichiee Jecartment, and oan oe, 2 Seape Or buts

 

Lnployment as LuUCh. tHe 1S Sue 11 oad Widividual

 

Capeacn ly.

 

 

-T-

 

 

 
ase 1:20-cv-00647-RJJ-RSK ECF No.1, PagelD.8 Filed 07/16/20 Page 8 of 42

 

15, 4¢ all relewart TIMES, “upon Wu watlorn

 

and helef, John Loe Federal Bah lecriale ere actng

 

In the Cagsepidey oF AIENTS Jervants, ana eryoloyees

 

Lk fhe fe dara government. AMA wribyin She St Cope Of

 

Slew employment as Sich. They ate Sued 11 ehteiWt~

 

bade iek “Cypaerty (when fre ead! clung [thigh

 

a scovery/),

 

 

FACTUAL BACKE ROUND

 

 

 

I. MN 20rd, through the NYP), GRAD, ane US. Marshals

 

Conspwed to un lewsticlly Mold Plawrifh's ewrreney in

 

thé amount of 810s M6, Bl, dA federal agents ere

 

atter Contwmyedl To ai Llant fl Ft hh Arrnelatant

 

right TO adequate hotie of the Se/zure aid Sixth

 

ae: “Light Lo _be reesutted 4 an ey

 

 

_ bE Alawthtts tans hwcsing.

 

lo. A}Mouak Plaurttl and bus fewer of Attecney

 

 

7
Wade numerius attempts to retrewe Laut lls Currency
Harvie NYFOS Wavy Officials, the NID Larongfilly
withhelol Shi property) ar dhe. LPY DOLE request weak"

 

He RPL LS. Marshals. aad Listely Gol ttaeed

 

 

John Loe CPD Employees Awa Ay be. Lee Federal
En pl oufees Yet to be tdertrbad in Yue Consplracd.

 

letter thie ERD nor 1S. Marshake hack probable

 

 

—-K-

 

 

 

 
ase 1:20-cv-00647-RJJ-RSK ECF No.1, PagelD.9 Filed 07/16/20 Page 9 of 42

 

Cnuse to Seize Plainth lls currency that las Seed

 

kif the NV yPQ as ewnted by biZonstondé U.S. flarshal

 

Resse Lake 'S ‘Setement ig He US Marshals were

 

Merely “nm phe roeess oF Seeking a Seliitte. warrarit

 

Le lige Seah dicks by the Nip. THs SMatement

 

-
Was tnadt jy a The" Sent To NY) Authorifies

 

from _ Lefendant Jesse lake yn fus LEGMESE Phar-St7e

 

Y\PL bald. Plautfbis ~uudls.

 

 

17. Ln a mternal New York L1Strict AUOHEYS

 

(“DA ‘) Nemo, Yfie MY LASS Bureau Chief Stace

 

“We have Pre yee the AusA pitt) Cecumerttatia2 Lo

 

Mr. Maly thaws] two Ofer Cases Lin NY] Go See (£

 

THEY, ack Lund a seen and iicorperate Our Cases

 

eas She fedeval tadictment However. Clie wy ftave ¢or-

 

fourrd G liekus SihlLILELIL er10ughe 2D dtcargorade OUt~

 

Cases, “C emphasis added) , DeFemashenicts dA, Mars bag l Lake,

 

restovr, Schater~ Awd thet GRP John cloes Z GH

 

Federal dhin Does Were Plot abhle to establish the

 

alleged fpiicobaabkale CaLtAe LULLESS APY, Zo obtain lS

 

aii earth Uw Ottober st 2 LIT Wher tt boas

 

Frrally sSsilécl — Several props later.

 

 

(8. Even atter the tedeval Seizure _loarrant-

 

 

tous ISsutd, Wetandant US. [Marshal Lake anol

 

—G-

 

 

 

 

 
pl

se 1:20-cv-00647-RJJ-RSK ECF No.1, PagelD.10 Filed 07/16/20 Page 10 of 42

 

Ofer Curyerrtle) - iliudertts fied Spbin Loe federol

 

Empl euees whe farticypated tn phe federal lest -

 

hatiot O¢ Plant bl 3 Tite Case SPurnber~ (47-CR-

 

-005T- Pim (Federal Oetendants") Continue Wo Vidlate

 

his Constrtictional rights fy ) fas lng Yo provide

 

lainti ff tvith adequate Natta. LE She Sousre, Atta

 

(2) pare venting Llainbbh from buring Counsel of bus.

 

 

own f Aaosung.

 

 

A. In 20617, through the NYPD, Greed wd U.S.

 

 

Marshals Conspired to unconstitutionally feta

W105, 145.31 of Plaintiff's Currency ,

 

 

[7 On Two ~pyarak OCMSiopS, Currency LOAS

 

Seized from Llauntifh. "93, 654,12 on iiea (5,

 

Alo, and WH, 4.52 an August 10, 20, Lhich

 

both Se2zures Stemmeid ee lL+1 dauPied arte sts

 

and were Lctimalely dlisppissed 1 latr ttf §.

 

favor.

 

 

20. The August lO, Ablip arrest Was Aisnusséd

 

Lirst. In hides oF 2017, hie Aine £5, Lule

 

Lrvréest L048 ASomyssed. Loareckialilyy atte She

 

dismissal 1 Suly LUZ, Hambrt}l's T wer of

 

Alter ne (wd Ttothur): Aegan Yl JS7ZQs Zo GO

 

Aarti Zf! be Currenty and Pr OpEAY.

 

 

/0-

 

 

 
Ca

i@al

e 1:20-cv-00647-RJJ-RSK ECF No.1, PagelD.11 Filed 07/16/20 Page 11 of 42

 

Zl, On 4wo OCCASIONS Suly 197 2U7, ard

 

Suly 2 2017 Plant hs ‘uur oF Attorney gaitlad

 

+h necessary Luistric# Attorney PN, Le.

 

AubfMoriZa ton. Lo Feral) abides both amouus

 

 

OF _LLS. Cukrenes if by She Listrict Aitor ney s OFFICE.

 

22. Even With Lhe DAS se lease, fMarnHtfts

 

Lower of Atfornes{ Llvas getting Che “run arbund®

 

atter Several Lsuocssul bi: attempts LO Ge

 

P20SSCSL DN. Bf Vou Seized Currency. Llastitlss

 

Lauer o£ Atterney. Lin fatally) eal say aches Nedlee-

 

 

wut oF Bbaaee "regarding fhe US. CLUTEN EY

 

23. On July 27, 207, diets loon informa-

 

Hon arta le lie? aus Fah OF Leberdant

 

0 Sthatey~ ane. othu- Jdoln Doe GikPO Employees,

 

Leferdant GRD Letecrnve Chak resto Oallid

 

dy MYPO Asset forfeiture llnit to request tat

 

he NYPO Continue to Aoll Laut bE Currency

 

Thee He aismissal of both Plawtff5s MWY

 

Deena Cases. Detlendant Preston Stale/ that

 

thre GiRPD ious Conducting ‘Qn ongoing . jatar

 

investigation wrth thre DEA" Pegareulg Dlauntth

 

Plawttt Was unaware of His phone Call unt

 

the TAB investigation file Was provided Te

 

Alamtbl Some lime in_or near Suly of 20/7,

 

 

aaa

 

 

 

 
Cage 1:20-cv-00647-RJJ-RSK ECF No.1, PagelD.12 Filed 07/16/20 Page 12 of 42

 

thwughe ALISO (ery obla nee Cwil Complaint against

 

Shut City ak Meld York.

 

 

24. d4oan Witormanonl Crd heler, From. orders

 

I Fe a, IP a eo ®

 

Ck PD Employees , Defendant reste, On, Subsepiuartly

 

or pirctor dy Che ~ wed 27° sbute Calls, Sectors

 

Contactéa NYFO JuttoriHes Onl "lisp" Z to _Offieers

 

Clauming SVhat Plaintff yas in He L0OCESS. of

 

eng \ need For Lthple Ki los OF hers and.

 

OWE fpbricatA Statements to Creyoe the WED

 

Into vot releasing the US. Currency. Aditonally,

 

Lawttff had dtreacly “ been incieted in february

 

OF LOT Sey the Weer distriat of Michigarr.

 

Ae (pher rie Sbiaat Detendant -vestor _

 

NYPD authers HES, hie id not pave a warrant

 

br probable Cause Fo ASK W7PL To hild Plaintefes

 

CHV EV ILE «
J

 

 

ake Zlwoughe Liscaiery a, Z#B documerys,

 

|| Zt jas revealed Phat on August 23, ZA

 

Defendant 11,8. Marshal Adee “wrote” a Letter~ Lo

 

Shue NYPD reguyuesting Phat tt bold all Curreriey

 

Y
Seed from Planthb until OCT0bm. 31 2017." Sub-

 

Segueretle, Defendant lake was hobtfied that the turds

 

 

-/2-

 

 

 

 

 
aE

=

Cake 1:20-cv-00647-RJJ-RSK ECF No.1, PagelD.13 Filed 07/16/20 Page 13 of 42

 

 

Were berg fila.

 

Ze On August 27, 2017 Defendant Lake

 

Contacted $¢h “ID 7D LQLUVE, ahr the two

 

anrests OF flawtif fs. Zlion Aus entaurrter~ (which

 

Lied. also revealed Thaug he ZAdl Wpcumerts) lef endaret

 

hake Siatid ~har “US Marshals Where 11 thie L0a5S

 

of Seeking Q Seizure. Loarrant for She Currency,

 

hreld. boy Su MY¥POs and fy Cake) rege sted Yar

 

She WV. Yo “Yenalty holding the funds fending Salol

 

warrant.” At this pine, the Morey was alreacly

 

being Megalli ede tveaa! for the “QED Debentants

 

Asta farkecal Didi’ etme a1 Pe ntihe

 

or PlainttPhs -Unler of Fitorney nd Wittiaut &

 

Warran t Or pOrokablé Cause .

 

 

ZT th tober 2 Z, ZO) i fhe US istrict

 

Court fr the Westen Oustrict of (tichi

 

SS Ut O& Warrant vo Seize Lila Witt ff S Currency

 

Hat Las being breld by the MYFO. The

 

appliation fo She jaa Las Submitter oy

 

De fevridant ll.S. Marshal Lake. Sulseguerttly, Phe

 

NY) mailed a leterto Hlainttfhs Luar of

 

Attorney. Stating Shat Plantes Property, baad hee

 

 

‘Federally adopted for forter fae 4 wa aueeting all

 

-{3-

 

 

 

 

 
Calle 1:20-cv-00647-RJJ-RSK ECF No.1, PagelD.14 Filed 07/16/20 Page 14 of 42

 

MG Mir les fo &KP)D De FECTIVE Jou Shatter. An wediii-

 

ol ial hebund the Stenes that Was wivolved with

 

the federal Lnvestigation aA Indictment of taunt

 

LFF 4 as Well aS dhe ittonstitutiovial Seizures OF

 

 

the Curreney.

 

£8, Upon Itormation and helef, the LAB”

 

InveSH gators 'ReVealed phiough Aoeumertatior[s

 

Hat Ate GRAD Defeats (identified and unidentr-

 

fied) asked the MYL) to bold Plaintfps funds

 

Simply On phe basis that "GRPO bfAi0er Cad

 

J
Destin “hellevela] thus fore Lwasd fart of fils

 

federal investigation anal Warrtled] et tints, tole

 

phasis added).

 

 

LF The “belle” SVlatr pomp 7 Or CULT ELIEY (S

 

related Fo an ividathaediels: Arch the “Wdesire' hn 7

 

UV
fae he Se/zed Woes 410or reer fhe iitobable CAMSE

 

Stantidard PE BE Sars Zo legally ooledl Lait fPS

 

ftoper ty Lligler De Cnbaratesidaate

 

 

IO. For Several mnths 170 2017. PV or-

 

Shu Cty of Mew tork bad feo dened Lasis (to bull

 

Plawtibe's Currency, and the hia tec AAS

 

Marstal lake aid es! buave Sitfraterntt- CWiderele

 

 

—fu-

 

 

 

 

 
— Case 1:20-cv-00647-RJJ-RSK ECF No.1, PagelD.15 Filed 07/16/20 Page 15 of 42

To tstabolish, fitobaile Cause for_a federal Warrart?,
Lpteh Fre hal beer attenpoting to cbetain for gute
Some time. Yet, Workug Logethier wigs re WED,
Defendants Cuchi Letechves “Johaker, Leostua arid
John oe GRPO Erployees, Aral Ji cite 4S
Viorshal lake anol. Tohn Ore Federal fates
S Uccessfully MANAG EA Zo Ae fy laut HS Peedi he -
tional rights WA Lnlavofully ~ ho lol bas foraperty
far Several morr?tis prog a ferles of ees

DRMMNETS

 

 

 

 

 

 

 

 

 

 

 

Sl. Since the MVPD ald was plated on

Llanti fk property for tte. Letendartts Prerete,
watt Vore Federal” parrant Las (SSUEA , prem
Plawttf er bus -ywer of Hitgmey were Given

 

 

 

She Oppor turn Li Lo Contest fl7é Sejzure, fl0r~ > ite

 

MWe ified nk Se Casis tore Seizure.

 

 

B. After federal agents took possession OF Plawiti?s .
W105 145.31 pursuant to J federal Warrant, the _
Federal Defendants deprived Plainttt of his FiFtA

 

 

 

Am ent right To ddeguate note md Sixth Ametd-
ment right to_be Ackended by his Gowsel of Croce,

 

 

 

32. Upon internation and beler, Leferdant

 

 

-“j5-

 

 

 

 

 

 
$e 1:20-cv-00647-RJJ-RSK ECF No.1, PagelD.16 Filed 07/16/20 Page 16 of 42

 

LS. Marshal take and bbjur Tobr. Yee Feleral

 

detendants  Violafadl laut fb. Fiftts Amend

 

thant right ey fasling tp ensive that Sle

 

Pam Huber Yeetl a Con Yi tuntiona lly adlsguatre

 

A,
yoni of Gra tederal Selzue se yetentio of

 

LUs potoperty PULL Lar Jo phe Loarravil LSSUHEA

 

yn. bttober 27. LOI 7.

 

 

 

Se. Arcaroluan Th _~wveval Lia Syren Court Case.

 

law: “When Fa atts aah agonis Size prycaty
pursuant fo a Larrant, Oe UbUs0 Cagppites Huw DB

 

fake rYeaconable S725 ‘B pile (wt. (bat Che

 

JkGgLLLY. Fas. beer ape, Son Ae oLrar Can PLiLite

 

Dba hea’ perriclias far tts peter . O25 ws. 234

 

240, Morenver, “Widliridutalize potite That tbe Star.

 

 

have Taken ees puypee ty 1S [etessary i a CASE.
[Where] Shté. Prnper try Lwpner LeaitA ei Ve flo Ort

 

 

Yeasonable Wians Of ascetaiing fio Was 125225 -

 

thle for the loss,” suo as /Uatt hE Case bere.
Zt at ZY. |

 

 

BY. leon itteynuaton aia. beeliot) Dehinrdant U.S.

 

Marchal Lake Ad Tolea One Slnt Cnypliuyes

 

ezed and retamedl ,larti KOS aidemabais wut

 

 

Ler attemnytirg D PtAbicle. KUL fF wide, puetiae

 

-o-

 

 

 

 

 

 
. Ca

Add

———= wr

e 1:20-cv-00647-RJJ-RSK ECF No.1, PagelD.17 Filed 07/16/20 Page 17 of 42

 

 

| Ve PelLng SHHre agony Slut liad Séized bus LLL,

Pe Om Legal basis for the Stizure, Or (he ews

 

by white. fre a, Hallenge Lfue hega lly of Se

 

iain Mauntdtlf pve coum “Moré : Gaia Feleral

 

entity, LE gareeng Ce Sy 2ve. flauntrtfhe Las oily fott$ —-

 

led by Ch NY Dat Sane Lstols Salo sed Prclirell

 

entity Was Seeking forfeiture. of bus finds ftr_ar

 

7
uss pee Pred CLAS , tnd. Pawrtrft was Pola To Covttaet

 

Yhe GRAD, Basset an “bus Vagie wa OUs leactirip ROLE,

 

Yt fe bad no reson tebe. means To Se eee Lt

 

Was Ses ponsible tor bus Loss, Cousguuntty hand fF

 

Las Silos Yo researth. aya ood ee (reper

 

legal mechanisms Li Challevige Yu feizre and wnpere{-

 

 

YU
tng forfeiture. Ths pitted Lbanti F's Coris¢rtutiobah
righls Zo prwcacbirat Aue rotass.

 

 

35, b)ofendant U.S. ee Lake, and Tobun

 

Doe Federal Employees further cingaged in virtually,

 

Lint(hitilicd Use of the Civil forbertre Statutes aud thé

 

disre for due PULSES tat ls buried iv) phase

 

 

Seatudes “by levzung Llatt lS saeed Lender tie

 

g guise. ¢ ‘Witt 22

 

 

 

a turtepure, prossediag tar the Currency.

 

 

36. On Cetober 27, L017 Magistrate Lage Lilly Z

 

=i

 

 

 

 

 

 
Cas

e 1:20-cv-00647-RJJ-RSK ECF No.1, PagelD.18 Filed 07/16/20 Page 18 of 42

 

Breen of Ye Westem District of Jlibugan t3suléA a

 

Seizure Loarrant for Y 105, ES, Si of LlasrtltE Ss.

 

Cusveridl/ Shit was yy) Sfhre Oustocts/ OF She MYDD.

 

Aept fuer Dlawttl or bus. fover- of, Hitorney LWere re-

 

Vidid Lift a £ fs Larrant duiriag SAE

 

pendency of Platt? federal Crimipal Cae, despite

 

the foe. Svat You tyrrant jwardarel: Vou VUuUSHE-

 

Qlso give A Copy of Vhe warrant Gnd redaypt forthe.

 

[property taken to Ye Perscor From When or SPD. _
whase AeHUSES , Thre Liteber ty, Las ken, Or- leave

 

the Copy arid (eceyr AT hye Kale ae She ptyperty.

 

LAS Jawan.’ lds yee also Fe-/. Zz Crm, Hi).

 

 

31 Th the Semire warrant agolications, Lebendarnt-

 

Us. Marchal Lake alleged Strat aries junds were

 

¢

“Subject Lo Seizure ae Vi, att Crinuriual “forferlure,

 

as Cape sortting that fhe Deaartment OF Justice

 

Do a Uitendedl an I fraze- both: Citl anid Criminal

 

borberture. PilDteelings Lo _vetaw the Currency. Phowkyer,

 

Lipon watoronalivn, ha ficsestiaadae LS. Atarchal aie

 

ane John Loe Federal Cnyalouees Ner Commence

 

 

7
forfeiture poimecedings.. JS apelin Wee pertarmed. for
Vai trofl'S Sé/2eA CULESLCY. on the DOr: S forketitte

 

notification Webs/te ‘aad No_receords pt related for-

 

feifure proceedings were Fouric. Ligon Wet lrviect1Ou1

 

 

jf S-

 

 

 

 

 

 
Cas

Sh

e 1:20-cv-00647-RJJ-RSK ECF No.1, PagelD.19 Filed 07/16/20 Page 19 of 42

 

ond helich, Debanten? US Marshal Lake aval Toba

 

Loe Federal Layoleyees. furled Po nittate, forfeiture

 

 

preecdings because dang So would have repuired
a Ya notthy lantttt of the details of the

 

e/zuve. ana fauntiPs right pp Contest lt.

 

 

38, When federal oil Porberture. 18 Wiitatad,

 

Statuls regure phat ‘notige of phe Sei2zute” Qind

 

DO
“Witentiao Co farlert vc Or~ Otherwise. Bhspora of " fhe

 

property, “be prblisbrect “19 UsC § loeb Ha)4) See

 

‘Also... "39 CER, 233.7 (ali) Abditimially, “hitie.

 

LF Sec2ure logether With litforrndliir on Ye agolicable.

 

proteddures Mall be Sent to Cack party tet appears

 

UV
te ave _an wunterest 1n the Seized artiele.” (9%. USE

 

8 loot), Thus cli not Occur.

 

 

| 35¢. Sumlarly feaeval Gimyat forbertite ptn-

 

Cecdings reguure? Hee Wdietmett or ci satin VE

 

aide “Notwe Lp the defindant- that She Government

 

Will deck the forferture of pliaperty. as part of QriLy

 

CT
Sentente Im Attordaavle psithle aia? ‘agolicabele SAeuTE .

 

 

Fed. 2. Crim. P 32.2Ga) Thus ehutihad QOS.

 

40, An waiwidiat whose Property ts Sub byect WD

 

Crmumal turdéerture Can Challenge. ie es hy

 

 

=~ |A-

 

 

 

 

 
Cage 1:20-cv-00647-RJJ-RSK ECF No.1, PagelD.20 Filed 07/16/20 Page 20 of 42

 

filing a miétim to rehum property 10 the hisdriat

 

sida hit prapecty Leas. Seized . Fel kL. Crm. UG).

 

LP Shu milion Ls ~ grastted, Ye indltviditals prmperty

 

nulst be. returviak oa Lait. Le.

 

 

YY) fyj refraivrme Frop 1 taaTtg Civil or Crumidal

 

Forbeture “aroteadings Letendants yy, S. Marshal lake

 

wd Ctr Joba Fn Federal Ent playees. Wwive able

 

tp tonteal the bhature pf ther ater ada and retetttitt

 

 

Of Plawtfhs CLUTENLY. AS A result, Plait}? Could
hot (eaSanahly Wetermire Which legat ICLVALUEP

 

he Cotld use te Challinge She Seizure — thtderie

 

that bus dite pr aless * + 7o adeguate (ote

 

 

; O
of property deprivation Sid beer violated.

 

Y2. Tn Srtuatons Such as Llawtrfl $ wpsre

 

ShL paletnwant Substantially delays LP JISTTLUTIAG

 

J
pe ac? proceedings , if LOULSE_, jilstitey She helay,

 

Lobuch all " teckel cs Oe teridarlts faue wm attempted

 

to do herve.

 

 

73, lhpon intumation aol belief, Detendants

 

 

RY Marshal Leake. and Fiber Loe Federal Employees”
persistent fa.lures Lo both hotity, Llawtttl of. the

 

eal Seqwe avid srruttarée Fe tia PLOLLEMGS

 

 

-20-

 

 

 

 

 

 
Cage 1:20-cv-00647-RJJ-RSK ECF No.1, PagelD.21 Filed 07/16/20 Page 21 of 42

 

ghmonstade that ppt federal Lofendart Crployees

 

Litenda te Violate. flaunts Constitutional dite

 

PILESS. rights.

 

 

44, TO ddd, a Conversation betwee  Cefendardt

 

LLS. Marshal bake anda the Trteynal Affairs. Dutta

 

after Plant? wus Lytradicteh from ew York, [nt

 

Whith. the. TAB “documented reveateh That US.

 

Marshal Lake Slat@l To the ives tegator : WM:

 

May Shaw 1S tungware. of federal oie Stek-

 

ing Hus funds" Lol. This Statemat ati daoament

 

Clearly f2vVES. Yat detenrdant US. fllarSlal Lake

 

RIE C0 Violate PlawitifFs Aue frwless. Gta

 

 

keeo it J Secret" Legaredizg She Sti2isre.

 

¥xX * 4 K*

 

 

HS  Peeayse Lefendatts US. Marshal Lake

 

awd Fobu Doe Federal Employees clidl rigt prauide

 

CT
Rawrthf with Constituctronall aaleguare sacar rep

 

Garang tWuch, Federal ageney pad JSelzed bus Currentely

 

ne Bats be Could allenge Ye Valicllly OF Fhz Selnire,

 

abheve Aitendants also oleariied auwrttl th us Sixth

 

Amunclnent- yet Lo cbhtain She dekrnse Counsel at

 

fus Chaos .

 

 

4“. tha Planthl been Prapectes wetarmad of Ate

 

 

ead a

 

 

 
§e 1:20-cv-00647-RJJ-RSK ECF No.1, PagelD.22 Filed 07/16/20 Page 22 of 42

 

 

tedeval agenay respons/ble Aor he Sei2ure. and the
alleged Rigers oe. th Llantt?t would lave bad the

 

Knewleclge @ reqgured to effectively Cal lenge L0ré

 

Sa2zewve sie She on Of bE 2s amet pea, Case.

 

tad. LlaurtiPbs Callunge been Successtit, Jus paoires

 

lopuld brave been Si. Lb unt, and Plants

 

 

Will brave user tha Arnds to bre, teis pieterred
Counsel rather than the defense Cowssel Ultimately

 

Yetauwied olue tp Counsels Lous fees.

 

 

47 Plante plannedl to hire avi allorney,

 

Whose fees were much more atid ratte Lxperswe.

 

The GoernmenT wd John Loe Féderatl Gmypnlauees.

 

iat Of Yhis pilav trom Listening Ly Plauwttt¥k&

 

telephone balls Whiilt. Plaiwttstt Wis WVitarterated t/1

 

Rikers LiweL, NY. However Dekendarrts UueS: Matstial

 

2 and Sp A Le Federal Cry ayees Ltr wegad Of

 

furing S4uS atlurey by Concecting’ At Saige Yury

 

olan fo deprive ttl? bk P34 Funds biel Ly WV PO,

 

 

48. At the Conclusion of the fFedeal Criminal

 

Case, Llautif? was fircek To tile J matin Ld proce

 

wrt hus appeal in ‘forma Pausperts, bCCAMIE of SAE

 

lask of Bw Lo fetiin a Aya: lasts i Farle

 

the Oppeak ~watess. The Sudge fevienleol ae attrdawit

 

attesting Zo Aub hls poverty, atid greted M1e motel .

 

 

-27-

 

 

 

 
Cas

r
|

se 1:20-cv-00647-RJJ-RSK ECF No.1, PagelD.23 Filed 07/16/20 Page 23 of 42

On appeal wus another wistarte Hat PlacntitE

 

Léedéd sus funds .

 

49 ant th desired to taxe bus Case Ho Crial

 

aw at leas¢ Challenge the arug amowtt Phat be

 

Aas forted to pleaol Guu Lty Zo, but PlatntHff Farr

 

But of funds tp Ao do, ae teas Casts were. flor
Covered in be “46,000 Oliscounted tee, PlawttPs

 

tymediale and LytendeA Tamily Fak ahr eely LK~

 

hrausted all pk Gre Gin peal tires Reds eg ie on

 

Collucting Phe initial S20 0np, These fasts and

 

(lords US: Shiat PlawtfF reguuven Puls. Seize

 

funds in_orde- tp bave a Cutce yn Olefense Courses,

 

 

50. Ate tirte hs funds were Velzed, Main-

 

USP was Arepared Lo _poresent Substantial byjeevtte

 

That BF een were not Forfeitoble, IS hed
Were Not derived from roe CaS plete Lb any

 

allegation jr). fuls Se eanek Crimnal Wadi merIt Des ~

 

i be Mawtaned Written records and Several (eceyor |

 

books for~ his tome atte time lof Plaintrbbs arrest

 

Ww) Alen) York on Tune Ls, 20) dite Ylainti$f @uned

 

dew ptotits Low Seling age ad avid aeliver ug

 

Velrueles. Or Harougee ‘Gu two” busmmecsos he. Rugrats

 

CeeShaus Clothung Le awd Five Star Retreat Hur

 

Se _ NAL atic: FP Auth, pecoradas.

 

A receipt book. onee byeld by NYPD arresting ofRleer

 

 

ae

 

 

 
Ca

He 1:20-cv-00647-RJJ-RSK ECF No.1, PagelD.24 Filed 07/16/20 Page 24 of 42
|

nyfsteriausly Was lest oi~ destreyek atrter- NY autherthes
abberan edged. the recepr Lowes.

 

Ol, Llowr informant and be led the glternment

 

Wild not have been able eo esiprbhlish atibeake le

 

Cause to believe Phe Seized Aunds were firfertalle

 

Or Saal anything to do Uith, the widietment oluring

 

ay] arian ie hearing, LUA LY Llawntetf S Soin

 

Would S~Jave been Be uses a Jum Lo fat for

 

an ttfectwe deforse Counsel. Federal Taher. Loe

 

Lefenrdants aadmitted shat Ailew “Cad ror ford J

 

Nexus Siblhojent Creugh To lcerpberare [He M005]

 

Pe EP ee, tadieiment 1 the Western

 

Listict of Mictrsgar..

|

 

 

Lae significantly Qekendanrt US. pharshel Lake

| fUpAuLEA bis Latent Liprrant, but To NY Outhibrrtes,
Late only ptoaduced the frst page of fle Warrant
Apolicalirr, Fawling To aisalase. Sulaseguent fOgES lit
luning the faors Vat Pirin tie: haste nde tage

 

 

allege. Probable Cause Tt Seize fhe Lunds for Sarbect-

 

LLe .

 

63. Linder the Filth and Suth Amendments,

 

 

Plamtf! Was entitad to a pte -trial adversary fleatiag

 

to , ; le & . a, ol Lg san
Lu tlenge the gi. He OF phe Seizure because

|

| Ber

 

 

 

 

 
Ca

Je 1:20-cv-00647-RJJ-RSK ECF No.1, PagelD.25 Filed 07/16/20 Page 25 of 42
|

| :
(aa ) Pl§ btuy aASS@?ts Were. "eStrattGA Cx fartle A? the

onset OF bus federal Crinmalt Case, 2) fhe SEEN:

 

and Leferndants Lake and John he Zialcamil Enployees

 

Witendtd % Cartinue The. testrant of the. fitnds hrough-

 

out the tral Process , (3) Mant he's abi ttes to pay

 

athbrney fees Wwas (plicated, ad C4) lawn ty? »

 

able Sp Walle a tid. Saale Shaving Shat bis funds

 

Weve riot Bi Ais.

 

 

54 because Oetendants US. Marshal Lake

 

and John bee Federal Er ypliuees. Coritialid StL

 

 

Seizure and Lo peered. Ane Y Aauntifh La discev-_

 

ering bw he Henin Chicllenge As Le fendants

 

 

Sure’ Hanemsly Witerterved are hs SVT Sevlendgvier1f
right to Pe, hum Self using whatever assets he

 

 

 

liwbully obtainedl.
| 55, Plauntiff Lees Hiiaesar aasnages for
stttytignal Qovienmerdal “mterterence.. llant-

 

MHF also Seeks Monetary danages for thre Aearwation
OL bis Pusperty Qnid wneonsttvdimal Seizure lo(th-

 

Dut Woliver. ualor Plamtiff deees the. return of

 

the Curreney in the amount of 9106, 145,31, as

 

Shuse Fra Were. Not forfettahle.

 

 

 

-25-

 

 

 

 

 

 
Cate 1:20-cv-00647-RJJ-RSK ECF No.1, PagelD.26 Filed 07/16/20 Page 26 of 42

fepeat. Claims Foe KEL

 

 

CLAIM 2: Unhwtul Depri Vato OF Froparty

 

in Violation of Fourth and Fitts Aina at

 

Cnuarantees Agawst Linweasonable Szzures

 

Yad Protectne Preedural Due Process

 

( Agaungte Ei aie lon de Lake Ind Tolw bbe

 

Federal Eo pltujees inn thew ndividual Cypaertres 2

 

 

 

S50. Llanttf niaporstes thé Megariows OF

 

£ pre ara Vis as fy if, “ot Larthe

herem.

 

 

S57. Under the _Pourth atta Fifth Anendments of

 

the US. Conshtuttoen and federal Commer lad,

 

 

Plant? has the tight to be free fro tunteastnabla.

 

aid jMegel Séarthes cage Sel 2ures, Meluding the wn-
lawful Search, and Se2uye oF Ais property, and bre,
has the right rot a he deprived LE Shae fraperty,
i re pretess oF law.

 

 

58. Octendant US Narctal Lake violetak

 

Plawnti¥lhs rights when he Submitted ar eyplication

 

for- a fete? Warrant to Seize Little. fplperty

 

 

Subject to forkeituvre. phat was pot ee Of2
ubtrelent facts to establish probable Cause, Knat-

|
}

ee

 

 

 

 

 
se 1:20-cv-00647-RJJ-RSK ECF No.1, PagelD.27 Filed 07/16/20 Page 27 of 42

 

Ng Hat lhe glvernmert Aid Not hive. Q Sit?tijent-

 

fetus fo pre Mtoe, Funds To the Flainth hy liidllet niente:

 

 

59, Dekerdant US. Marshal Lakt Ogaw) Violiateck

 

Llainth lS rights When bie ohirected, “artrcspatect

 

in, ee: to, andlor fatledk to ee yer

 

 

Jeg actions or jnactons faken To prevert lamt-
. Lecewiicy de Zula te Aue protess Ylotice OF

 

: Seize OF -. Pia OLS hear tp the fedeval

 

Kyrvrvarnt.

 

 

C0. Debencants Dohrn Ove Federal Employees

 

Violatid laintt hs Lights Wher Ytuu Aaivectek, far

 

712 patil “1, Jaki! 7o, Wi iarr Aula Te ieee.

 

Yegarading, Atstwns o- paenons toker) lo forevert

 

hurbhth from. retevirg Ade gare Ale AY ObESS

 

a
notice Of Se Seizure oF ihe turds pursuant ae

 

the federal Luarrant.

 

 

lol. ALL defendacts John Loe Felera! Employees

 

again Yidlated Plant FC tiglits WAG Ahrey adyesred

 

participated in, Consented To, andlor Fea, led tv

 

Bicotaiead ual Cégdvding hae fakin To Seize

 

Plainti FF: & oe esse ThaUgh a tederal Warraritl

 

Application Stat Aid Go Meer Fre ptobable CalsE

 

regiured Sor~ _lawtizl Venues, arid Lawwng they

 

 

= = -

 

 

 

 

 
Cage 1:20-cv-00647-RJJ-RSK ECF No.1, PagelD.28 Filed 07/16/20 Page 28 of 42

‘did Not fave, A SuPRra¢ent nexus to tte the

 

funds to Llaintt lS lndictrrient,

 

 

02. ALL detendants named in tluc Claun

 

for relief were acring Ltvrider- Color~ 0F federal

 

law atall fres oluciag She. tnciderws Yliag

 

rise To fous aevwon.

 

 

03. As J reer arid JV EK ILE VEStLt OF

 

the acts aviclk onyssis of Che aAeleridarrts

 

Yamed (1 thus Gain for relieh Hawt has

 

been deprivel oF bis Lights Cae She Fourth.

 

awid ifs Amendment To the United States

 

Constitution and fedemt Law,

 

 

 

(oF. Adlai toralli/, Llaiwtrtf hile to ddlegidate

 

eed Cirrenrtly Lvatlable So burn Other hae Dre

foresees? Lpiticust Lrou Ugh idler federal Cornmon lid.

 

Soe, Supra, Nectar! T.

 

 

CLAM 2: Conspirasy fo Leprve aintt¥- of

 

' Consftutionay rights Huokgh Llatbad Sere Ina

 

Ketenton of bus Property mn VG olatiad OF FoueTH Fd

 

Fourteenth, Ie alte c Guarantees Agunst Looreasunable.

 

Startles And Seizures

 

( Agaust Lekendants Preston

 

, Len Shafter,
-23-

 

 

 

 

 
Cal

_fPj—

$@ 1:20-cv-00647-RJJ-RSK ECF No.1, PagelD.29 Filed 07/16/20 Page 29 of 42

 

and Fobn Loe CrP) Employees 1 preu~_triaiuddal

 

nd Of Fa13/ Capac TIES , ane Delendants Lakz

 

and dob doe Gedersth Employees in their

 

iNoliviclual Capacrtes )

 

 

= LPlawtt LE LILOFOOFA. tes she alle LIS OF

 

the poietecting paragraphs ASF Lull Ser ferth

 

baevein..

 

 

Lolo, a Shit fourth avid Fourteenth Amend-

 

ments of re US, Constitutior., Y2 USC. $1983,

 

Gd federnl Commer Lace, ee, bus fla rgd

 

 

b be Lyte Pun Wwelasopable. and tlhgal etnies, 5
and Seizes, thilticlieg S42 revilaidsfil eae ad

 

retention of bus praperty,

 

 

bol Thaigh, freguent Cornmiusu@altiy.s Wadia

 

to NYPD Date QRPD OFEIEES, Coty Crypoliadgees

 

 

Ad US Marshals & Lntenstitaticnally ann
Plant fl § pinperty, She Following tfendants ef-

 

gegedt 1 Aoetaes a alts 7p wblict- AM LUDO SLT SU -

 

 

a Afr mM fLlawthtf by as agreema tb lirilaw-
Eully deprive Aum of bus Property. Tu fe llewing

 

Overt aats, and ~he Wire uke ofp Pliypsleally Wirth

 

hiwloling Anurrti bbls LB REr te, wWeye Anon nate OUT 107

 

 

Fiesta eae OF Flee piel oD Shié Conspiracy,

 

-29-

 

 

 

 

 
Ca

{
se 1:20-cv-00647-RJJ-RSK ECF No.1, PagelD.30 Filed 07/16/20 Page 30 of 42

 

08, Debendant Lpesten violatid Llewribbbye.

 

NOTTS avd Aurthiired She CONSPILaeYy. whi bre

 

ASKed NMYPD po hold laliotiber cirrenay lI thent

 

TG tification , pelvilege or probable CaLtse Oe meee

 

the property, Defendant Lrestyy aa vvolated

 

VY
Dhaunt ithe Lights and RurtheveadA Sg Consgpirass

 

when be Cantante MVP) authorities amaeal
Fabritated ltes Claunung Hlawtipl Llids "W) Flt

 

PLOLEES OF being pated " (per Plainti#l Fuel beer

 

Diaal petecks Fe February Zar) and Claerung Hit bie

 

 

“behived” fblese oe Were aport a SUS UWestsg -
ation to Coertee,, MYRD fo not release Liaw tl6
Curvenasy, LY TA UL SfEbStLCALION, Prwilege tor-

 

Potable Cause to do Lo,

 

  

 

OF Letlendant Lake Violabd Plaintithls re.
and tirthaved (lue Conspiiaay. Liiva be. Sent a
letter fo NYPD (eguestang Shite tt bold all Currency
dered frum Pla HHE wrtel Lthber 31, 2017 Wtbaruct
92 Or probable CaLese ZO retain
Mieperty OY August 23, QT. Agu beberdlant

 

 

halls Vialatedt Plant rights ard Diurththid
: Conspiracy Wun Sie \ iritipteabiaed AIP Ld

 

Kegllesd Shar Chie WMYD fold atntiths Currency

 

 

Warat a kinrran?t SUS ilatzine , firlvilege Qr- probable

 

- 30-

 

 

 

 

 

 
Cas

pe 1:20-cv-00647-RJJ-RSK ECF No.1, PagelD.31 Filed 07/16/20 Page 31 of 42

Cause to Nelain the Lioperty Or August ZF 27.

 

 

Yh Seiten’ Artal iibletel Lleol

 

rights ONd furtlured Ye Conspuracy Shey Jub5

 

aihent and unlawhe{ SupervistOnl OF LD AeFtduee

 

Chad Preston and Wher GRP) ofbieers wh

 

Lither rregulested Chat MYED bfbuers hold

 

| Plainti Le” CuI eNLY, Ltout probable Cause, Or

 

LinStrilcted ohare So (eg uest- Stat VP fol

 

Lait t$h& warren Cy without ptobable Cause. As

 

Shel PLLNULY Beier regarding She GYLPDS In vest gd -

 

Hon OF Planrtith Defender le esha dited In a Super-

 

VISOry Capanty awd faked to protect Plant $f despite

 

| Puls netual Pee Construetie ktewWledge that tHe
CRP) Defendants wore engaged 1? Coingbiict Stat

 

 

eset a pEervasi jve arid Bp heecehiie Sveat 7othe

 

Constitu Javaat rights of flarttt. The failure of
Defendant Shaler tp Wupervise andl disciple fe

 

Madviditel GRAD Offers for ben repeated telawtil

 

loduet relatth to an investgation Shiat Shaker Uuas

 

Leacling Qrrournts Lo gross neghgence, aehberate ynditterente,

 

tacit approved, ardlar at toatl aos

 

 

W. Lekerdant: John Loe CrRPD Employees,

 

aid John Live Federal Employees VillalgiAl laut JES

 

 

= BSl-

 

 

 

 

 

 
Case 1:20-cv-00647-RJJ-RSK ECF No. 1, PagelD.32 Filed 07/16/20 Page 32 of 42

 

rights and firtlereh fhe Conspiracy wert thie

 

hireclid. partici pate Lin, Cors a: TO, aioe

 

 

fale to interveye regaroling agfors ice LD

 

é Le f
Lnconstriudionacly Je/ze and Attar -lattn?S
piwperty li¥ligut prebatle Cause Or Other /ust) -

 

T
LiCathior..

 

 

72. All deatendants nameh inthis Claim fer

 

rehef were aatng Under he Color of State Lao

 

 

atall times iets ttre tneidesnts gig rise. to

 

SMS ALTON, LL un canstitutunatly Lalelung lew -
Likes prmperty. Aelolitronally, by engaging in tha

 

Conspirasy a, She Sie ot Chee. Pb tepd crv) -

 

 

ployment, Sahib Employee Befendants were also
Aeiing Linder Color o£ fee, law ehoreughout

 

 

this “Conspiracy.

 

CLAM 3: Cons piracy to Leprive LQlantté of Cen-

 

SH tutional @ ighits Chraugh the Unlowful deprivation

 

OF finpertyy inn ke Lolations oe Lifth and fourteenth

 

Amendment Cuarwnees of Ppeatual Due prouess

 

C Agaunst Detendants Preston, JSthafer, and Jobn

 

Die CIRPL Eryplayees. in Aheir individual and Of Feial

 

Capacrtes, Tete Piebirds rie bate died Tiler bladed

 

 

Employees (1) théii-~ Indiviclual Capacities)

 

73. Plauwtifh Licarpowades all allegations OF

 

ALS

 

 

 

 
Case

e 1:20-cv-00647-RJJ-RSK ECF No.1, PagelD.33 Filed 07/16/20 Page 33 of 42

 

 

fhe Plewibing paragraphs as of filly set firth buereir

 

T4. lender Hu Alth and Fourteenth) Amendments

 

of Lia hs. Constitution, Llawirtr bl. pars phe tight hor te

 

be deprived of his Pruperty, Withot he (DLLLLSS oF

 

law. ihe federal lek Phute employees yownicl 1 POS

 

Qaim for rehek were atl acting Lwider- Coler~ OF

 

Jat law m Cols Cans piracdy buy. enlisting MVP, a

 

State agency, WwW Kmaiireee e My hokding Plaurt tlk

 

pryperty, Y Alighoiia tly, by engaging Lv Opie Conspiracy

 

Haweuighh -le Stope wie Tia Pde ényoleyment,

 

fe Salad Lryployee Defendants Were also cota Lestaef~

 

Ablae iP Sdeteled Dear dar clibes Conspiracy,

 

 

73. Te olprivation LF leit fPE LEGaTY Mas

 

Carriéa gut Sutéh protidupes oF ee, GRED rik

 

oY .
US. Marshals Servige.. Cach of TSthuse Gevernins 1g

 

bodies Was aloare Shar PlaintifhSs iia Sees

 

 

yo Lghas were being violated, Gd L200 (OAS Li
asl L10f3 Fo (Qravicle fuirn Leith a fete -L6OtWALN

 

heaving, bb all futd +o do. Llaurtib LU

 

Ge
fot Giver aay OlpeumMennt CMlaliunng Ste. base OF

 

flu lesasihe Y (oileca and Liat Ls pléver~ plotted

 

OF protedures ba Coitld follow fv attenyot Lo

 

reclaim. Mus property ; Ana Plawrttf was heprived

 

OL fus property AS A (esult:

 

 

- 43-

 

 

 

 

 
Cage 1:20-cv-00647-RJJ-RSK ECF No.1, PagelD.34 Filed 07/16/20 Page 34 of 42

 

Tb. Thrwwgh Fraguent Commiusutalitis pvtd

 

(eguusts Waele a WYO 470m CaRPb bf¥ites Ga LbS§

 

Nuarshals To retain flatp?¢fhE J Leper ty Lob otedt—j/1-

 

forming Lilaiutttte OF Che Se/2ulre OL, Ltevidirrg Aun

 

with. av Glpurturiity ip Ao Menge it Sle Aillewiyg

 

digo ate engaged joe & een aors To mtlict

 

 

an LWtonstrfutioin( Uyflury on plainttt# byl agreeing
to Lnrlautylly Opry ve uae Cf Fis ue JLBELES.

 

Gh.
J

 

 

Tl. The Following Over? ALTE, ari fa Cher

 

acts of physically with beleurg ities LF. LIYE AY

 

 

LU/¢4leur- be maine fy OF ae SLIZMLS, Were.
Carvrléd Cut ly) furthewice @F Wie, seal OF Sle

 

Conspirany,

 

 

18. Dekendant Preston violated Plamtll's

 

righ ts and furthered She CONS NTOLY tbuvr FlZ

 

aT, Cheol NYPL +o b0ld AaurtlP& lurrened W1tbued-

 

a barvant and loittuyt lotwnurig Alaurdtle OF

 

 

 

dhe hasis for re Seizure or ie (WOLEAMES by
Which (Aninttbf Cold Chelierige PF SUUME,

 

 

nt Dehendant Lake vidlated -lairtttkSs reghils

 

and furthered Ge Conspiracy, hielerk Joe. cuted.

 

Lotter to the MVPD on Lusust 23, 207 Liguest-

 

Ng Shat lt hold all Cusrreney eter dad Aram flain-

 

 

 

 

-34-

 
Cas

8 1:20-cv-00647-RJJ-RSK ECF No.1, PagelD.35 Filed 07/16/20 Page 35 of 42

 

Cfé unt DCtober 3. L LOT buf flwttr foravicling |

 

hbtee to Plant’ or wntermiing /itix, OF >

 

bij whith, bre Coulel challenge. She JSe/zure , ga

 

Pictindese Lake viblatid Dlawrnbby rights ara

 

firVbiived Yhe Conspiracu hin be Lae

 

M¥PO On August 2 2 "2017 te LegUest Shiat

 

thu MréD brotol Naunt¥0s Ciwvertei, Ll thw buat

 

tye Llanti fh - O-~exClawcrng Frias Shiz \libadkises

 

By S wtuele fie Could Coptest Se Séi2ure. Sulbsegu-

 

TS
ently, aluring A Conversation tvith ZAG in Yosh =

 

gators, Dehertant Lake dlatad “Mr. May [had

 

1S leddidtee Of A vaberank slant Hee Seeking

 

forketure pF fus funds, A Strtement Clearly

 

Lenin strat Letendanrt Lake, tad trlawhil

 

WITETHLONS, Of Seizing lant Funds wrthaot

 

/ouALnYy Plait ~L or providing Lratediures Co

 

CaLlerige Such i

 

 

80. Defendant Sthater vielated Plamtif£s

 

ts ond furthered Yoru Caan Bites Huypugh, bt4

 

fe and unlawhil pupervision p£ CPE Offeer

 

Chad Preston and tier QiRPL bFkiers Who

 

bitber reguest Har MYO) officers. ball. Klaiwitilt's

 

O
Currency, Or instructed Ofhers fo (eguest SPAlat-

 

ALYED OfBivere hold. bis Curreviey Se ae Furst

 

providing Aim Lotta flotize, Of he impending

 

ry
Da deee tr renner nnacten, aloud procedures Walla ble

 

 

-35-

 

 

 
Cas@ 1:20-cv-00647-RJJ-RSK ECF No.1, PagelD.36 Filed 07/16/20 Page 36 of 42

 

to Plairttft fo Sec te teelaim bus pluperty, AE

 

She primary GRPD Corrtaet lequrdling Hu S22) “S

 

investigation OF Plaiuttrt®, Liberte Sthieter aeted

 

ia Supercisory Capacity and fatled 7p protect

 

cr
lamntite espite his Gatiual or aS Kite) —

 

ledge Phat Ve CGrePD lclendartts Weve ngagek

 

i ORE: Sar PeSes a pervaswe and athe eee

 

Siyeat to bw rights of Plawntith. The

 

lure _of Lroterdaent Sthater to Supervise and d(se-

 

ipline the udwdual GRE Offtaers anoupts Fe GOSS

 

negligence, Oeliberate indifference taajt gapreiiel,

 

Vi Lnterttiipal MtStonduet.

 

 

Bl. Defendants Tobn Dac CLAD Em laijees

 

and Tobin Loe Federal Em plovees, Viedatod Lilatr -

 

ULES rights and bist ezede Shue Conspiracy Lherr

 

tiey direatid, flarticipated M1, Conserted Lb. wilfar~

 

Drited to ae reganding Qttians Taker. To ta-

 

Constrtitionally bold “Olin tiles piyeerty, Ws #daaut

 

 

ensuring acleguiale eve fOVOLLSS protectins.

 

82. AS a aweet and proximate result of the

 

act and omissions of the Delendaents named wr

 

this Gaim for Lelieh, PlauwttfPhp has beer Ag or ved

 

bE bus rrgits phaliee” od dasa Rl Wael Titania A

 

Hits leva ;

 

 

ae

 

 

 

 

 

 
Case

OT Ea

1:20-cv-00647-RJJ-RSK ECF No.1, PagelD.37 Filed 07/16/20 Page 37 of 42

 

CLAIM 4. Unlawful Citernmernt Interterente write

 

Aontitls kight ve fry Lev- Jus Counsel oF Chitte

 

(nV (olation oF Sith Mricnctanecal Gilaranitee. OF

 

Crmuwl QOcekerse Counsel

 

(Agaunst Ovhendants Lake. and Tobn Loe

 

Sab mrt Copleyees WwW Chreiwrr wadividitel hopurties.)

 

 

BF. Lauwtifh HUMTIWELES Sh1é BLL gatians OF

 

he frecacliing paragraphs as OP ikly Ser : hartle Liaveitt.

 

 

84 Under Ye Sucth Averell 0b fhe bes,

 

Constitution and feleral Commu Lave) Lladro

 

has Gre right fo be free Pum Un justifrek

 

Gternricintel iterterence, t{ttr dec Light fp defend

 

Wa ton Self WMA pagpitrg Ser Viet He tie Caiansel,

 

Using a apeeener assets he’ fas. Or~ Ni ght reasotiabely

 

and Lawstaclley obtained,

 

 

 

85. Defendant Lake Violated PlainttlhS

When he Sought an applixton fora Federal Wearant

 

 

 

fo cee Plasntits ourn Subject to forterture,
Liivriout Orowding Plantiff any notee er

 

VCaS able Riaihe 7D deja fipt© be. Cotte

 

Cha lenge Yu Se/zue and reclaum pus. funds

 

Lo igus hit. Could bye Lils Chosen oleherise Counsel,

 

 

 

86, Defendarts Tehn Doe Federal Eoiployeess

 

 

 

 

 
-00647-RJJ-RSK ECF No.1, PagelD.38 Filed 07/16/20 Page 38 of 42

A

i

Si
/,

Z_Adl

were

rise to AOHION,

6 Faille S sel 1Stipliire.

dnd Munic wy ¢ Aactie in Violstan oF
42 USC. $ 1963

A. VAS

PLvLLL,

 
Case 1:20-cv-00647-RJJ-RSK ECF No.1, PagelD.39 Filed 07/16/20 Page 39 of 42

 

OF €yand Kapids' farlure tp properts; Tain, Supervise.

 

and ayserpline Lt employee aie related to

 

GED oPReers' reguest that NYE) Walel Aaurbites

 

ploperty luring Ue pendency of Vb alleged tvestr-

 

Gettin. as a probessional Caurtesy tp tum wittuad

 

7
OA Warratt grid Wrhot Kher, Sus tiCattitt, prvlege

 

Or probable Cause. ee eee nse orcas

 

paraximatily Caricect Llaatt rpjucies hitvretvkere

 

antag Thus, Hee City oF byard Rapils ttsebb

 

6 responsible far the injury that tt Caused and
0 -LipBle Ze Platte fa the Violatine pt bus

 

rights aS Quarnnteed ky the lourth and Fpurteerth

 

Aircorende. fo he les: ‘Constibuytion,

 

 

 

LIEE E

 

 

WHEREFORE , Plant? fespecthilly regue sts

 

that tus Court quant tHe fellewing réler

 

jointly and severally agaust Oeferdartts:

 

 

(J) A declaratory Sdgment, Rurslant to 28

 

Use. &F 220/ and 2202, SNating Hat ft City,

 

GRP) Defendants, anal LS, Marshal ey

 

Federal Employees Violated ~—lawtbl's rights

 

Lider the Fourth, 2b, Sixth and Fourteenth

 

Amendments, A that tHuse Violations Were,

 

dpart of Unlawful Conduler ;

 

 

~349-

 

 

 
1:20-cv-00647-RJJ-RSK ECF No.1, PagelD.40 Filed 07/16/20 Page 40 of 42

ppyiwtes SUuStatled

WIFEL CST

. Subuitted:
& on
CCRISTOPHER. MAY -S
MO, USO6E-

K 3
LM STE

 
Case 1:20-cv-00647-RJJ-RSK ECF No.1, PagelD.41 Filed 07/16/20 Page 41 of 42

lll ifldtveetdehin!é4 abet alli

 
 
